EXHIBIT 10.2

 

 

[g201708141843054787525.jpg]

 

May 11, 2017

Jeffrey M. Slotterback

215 Hutchinson Avenue

Haddonfield, NJ 08033

Re:  Key Employee Retention Program

Dear Jeff:

In recognition of your continuing key role at and services on behalf of Atlas
Energy Group, LLC and/or its affiliates (collectively, “Atlas”), you are
eligible to participate in a retention bonus upon the terms and conditions set
forth in this letter agreement (“Agreement”).

Atlas agrees to make the following payment to you, in addition to your normal
salary and benefits, subject to the terms and conditions in this Agreement and
your execution and delivery of this Agreement to Atlas by May 15, 2017 (the
“Delivery Date”):

1.

Retention Bonus. If you agree, by execution of this letter to (a) continue your
employment with Atlas and not resign before the first anniversary of the
Delivery Date, and (b) be bound by the Restrictive Covenant set forth below, you
shall be entitled to the “Retention Bonus” set forth on the attached Schedule A,
less any required withholdings. Provided you return a fully executed copy of
this Agreement by the Delivery Date, the Retention Bonus, less applicable
withholding taxes, will be paid to you as soon as practicable following the
Delivery Date (the amount received by you net of such withholding is referred to
herein as the "Net Amount").  

2.

Repayment Obligation. If you resign your employment without “Good Reason” (as
defined below) or your employment is terminated for “Cause” (as defined in The
Atlas Energy Group, LLC 2015 Long-Term Incentive Plan, as in effect on the date
hereof), in either case prior to the first anniversary of the Delivery Date, you
will be required to repay the Net Amount, less $1,000, within 15 days of your
termination.  In the event that, prior to the first anniversary of the Delivery
Date, your employment with Atlas is terminated without Cause or by reason of
your death or permanent disability (under the long-term disability policy of
Atlas applicable to you), you will not have to repay the Net Amount.  For
purposes of this Agreement, the term "Good Reason" means a resignation by you
within 45 days following: (a) a material  reduction in your base salary
currently in effect; or (b) the Company’s changing your primary work location to
a location more than 35 miles from your current primary work location. In order
for a termination to be for Good Reason, you must provide written notice of your
intent to terminate employment for Good Reason to the Company within 10 days
after the event constituting Good Reason. The Company shall have a period of 30
days in which it may correct the act that constitutes the grounds for Good
Reason and if the Company does not correct the act, you must terminate
employment with Good Reason within 5 days after the end of the cure period in
order for the termination to be considered a termination for Good Reason.

--------------------------------------------------------------------------------

3.

Restrictive Covenants.

Without limitation of any other restrictive covenants with respect to Atlas to
which you are subject, you agree that for the 12 month period commencing on the
Delivery Date (whether or not you are employed and regardless of the
circumstances of any termination of your employment, except as set forth below),
you will not, as an agent, partner, joint venturer, officer, director, member,
employee, consultant or owner, directly or indirectly:

 

(a)

engage or participate in a Restricted Activity (as defined below), other than
for Atlas, in any state in the United States in which Atlas does or has done
business during your employment. "Restricted Activity" means a business engaged
in the exploration, development, production, processing, storing,
transportation, refinement, purification, marketing, and/or distribution of
natural gas, crude oil, and natural gas liquids, or a business engaged (to any
extent) in investing in or financing any of the foregoing. Notwithstanding the
foregoing, nothing in this Agreement shall preclude, prohibit, or restrict you
from acquiring, owning, or holding 5% or less of the outstanding interests in or
securities of any publicly traded corporation.

 

(b)

induce or attempt to induce any person who is employed by Atlas to terminate
such employment.

 

(c)

hire or participate in the hiring of any person who is or was employed by Atlas
at the time of your termination or any time during the one-year period prior to
your termination from employment.

 

(d)

interfere with or attempt to disrupt the relationship, contractual or otherwise,
between Atlas and its employees, vendors, consultants, or independent
contractors.

The restrictions contained in Section 3(a) shall not apply following the
termination of your employment if your employment with Atlas is terminated by
Atlas without Cause.  

You acknowledge that the restrictions contained in this Section 3 are, in view
of the nature of the business of Atlas, reasonable and necessary to protect the
legitimate interests of Atlas, and that any violation of any provision of this
Section 3 will result in irreparable injury to Atlas. You also acknowledge that,
in the event of any such violation, Atlas shall be entitled to preliminary and
permanent injunctive relief, without the necessity of proving actual damages or
posting a bond, and to an equitable accounting of all earnings, profits, and
other benefits arising from any such violation, which rights shall be cumulative
and in addition to any other rights or remedies to which Atlas may be entitled.
In the event Atlas obtains any such injunction, order, decree or other relief,
in law or in equity, you may be responsible for reimbursing Atlas for all costs
associated with obtaining the relief, including attorneys’ fees and expenses and
costs of suit.  You hereby consent to the exclusive jurisdiction of any state or
federal court of competent jurisdiction located within Philadelphia County,
Pennsylvania, and you irrevocably agree that all actions or proceedings relating
to this Agreement and your employment with Atlas may be litigated in such
courts.  You hereby irrevocably waive your right to object to or challenge the
above selected forum on the basis of inconvenience or unfairness under 28 U.S.C.
§1404 or similar state or federal statutes.

--------------------------------------------------------------------------------

4.

Miscellaneous.  The Retention Bonus shall not be taken into account for purposes
of any other compensation or benefit program of Atlas and is in addition to and
not in lieu of any salary, bonus, benefits or severance to which you may
otherwise be entitled.  You may not assign your rights under this
Agreement.  Atlas may assign its obligations hereunder to any successor
(including any acquirer of substantially all of the assets of Atlas Energy
Group, LLC).  This Agreement sets forth the entire understanding between Atlas
and you regarding any retention bonus, and may be changed only by a written
agreement signed by you and Atlas.  This Agreement is governed by and is to be
construed in accordance with the laws of the Commonwealth of Pennsylvania,
without regard to conflicts of laws principles thereof.  Notwithstanding any of
the above, you remain an “at will” employee of Atlas.  This Agreement may be
executed in two or more counterparts, and by the different parties in separate
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.  

5.

Confidentiality.  By signing this agreement, you agree to keep both this
agreement in its entirety and your bonus payment strictly confidential.

To accept this Agreement, please sign where indicated below, and return on or
before May 15, 2017 in a confidential envelope to Robin Harris, Vice President
of Human Resources, Atlas Energy Group, LLC, 1845 Walnut Street, Philadelphia,
PA 19103.

 

 

 

Sincerely,

 

 

 

 

 

 

 

 

 

 

 

/s/ ATLAS ENERGY GROUP, LLC

 

 

ATLAS ENERGY GROUP, LLC

 

 

 

 

 

 

ACCEPTED AND AGREED AS OF THE

 

 

DATE FIRST SET FORTH ABOVE:

 

 

 

 

 

/s/ Jeffrey M. Slotterback

 

 

Jeffrey M. Slotterback

 

 

 

--------------------------------------------------------------------------------

Schedule A

Retention Bonus Amount:  $ 90,000